Citation Nr: 0004581	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  96-30 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the RO.  



REMAND

The Board remanded the case in August 1999 for further 
development regarding the claim for service connection for 
PTSD.  The RO was instructed to obtain both treatment 
information and a comprehensive statement regarding stressors 
from the veteran.  It was requested that any received 
stressor information be referred to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR).  Finally, the 
RO was instructed to schedule the veteran for a VA 
examination.  

A review of the record shows that the RO has not provided the 
veteran with the VA examination as requested in the previous 
remand.  In addition, the veteran provided consent forms for 
the release of treatment records indicating both private and 
VA treatment for PTSD.  The RO has not attempted to obtain 
any additional VA or private treatment records identified by 
the veteran.  

Where the remand orders of the Board are not complied with, 
the Board itself errs in failing to insure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board 
finds that the case is not ready for appellate review and 
must be remanded for further development.  The RO should 
obtain all treatment records not already of record and again 
attempt to obtain additional details about the veteran's 
alleged stressors from the veteran.  The RO should inform the 
veteran concerning his responsibility to provide such 
details.  The RO then should afford the veteran a VA 
examination.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to obtain copies of all private and VA 
treatment records for PTSD not already 
contained in the claims file, including 
the records of Donna S. Lester, M.D., 
Richard T. Elmore, Ph.D., Sandra Wise, 
Ph.D. and the Orlando, Florida VA 
outpatient clinic, as identified by the 
veteran on authorizations submitted in 
October 1999.  All records obtained 
should be associated with the claims 
folder.  

2.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents to within seven days, types and 
locations of the incidents, service 
numbers and full names of any casualties, 
detailed descriptions of events, unit 
designations to the company level, other 
units involved, and any identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran must be advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible, because without such details, 
adequate research for verifying 
information cannot be conducted.  

3.  When the veteran submits any 
additional information regarding the 
claimed stressors, the RO should contact 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), in 
addition to taking any other appropriate 
steps necessary, to verify all claimed 
stressors of record.  This should include 
contacting the U.S. Army Crime Records 
Center to determine if there is 
information relating to E[I]gnasio Rios, 
who was identified by the veteran as 
being the sergeant killed in the claimed 
"fragging" incident.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and the likely 
etiology of the claimed PTSD.  All 
indicated testing should be accomplished, 
and the claims folder should be reviewed 
by the examiner prior to the examination.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion as to the medical probability 
that the veteran is suffering from PTSD 
due to disease or injury which was 
incurred in or aggravated by service.  If 
the veteran is diagnosed with PTSD, the 
examiner should identify each claimed 
stressor which is sufficient to support 
the diagnosis and state whether there is 
a causal relationship between the 
stressor and the veteran's present 
symptomatology.  

5.  The RO should then review the record 
and readjudicate the claim of service 
connection for PTSD.  If the 
determination remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until she is further 
informed, but she may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

